Exhibit 10.1
2009 Patriot Award
PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT
     THIS AGREEMENT, dated [•], (the “Grant Date”), is made by and between
PATRIOT COAL CORPORATION, a Delaware corporation (the “Company”), and the
undersigned employee or other service provider of the Company or a Subsidiary
(as defined below) or an Affiliate (as defined below) of the Company (the
“Grantee”).
     WHEREAS, the Company wishes to afford the Grantee the opportunity to own
shares of its $.01 par value common stock (the “Common Stock”);
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Administrator appointed to administer the Plan has determined
that it would be to the advantage and best interest of the Company and its
stockholders to grant the restricted stock units provided for herein to the
Grantee as an incentive for increased efforts during his or her term of office
with the Company or its Subsidiaries or Affiliates, and has advised the Company
thereof and instructed the undersigned officer to grant the award;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meanings specified below. Capitalized terms that are not defined in this
Agreement shall have the meanings specified in the Plan.
     Section 1.1 “Affiliate” means any Person that (i) is directly or indirectly
controlling, controlled by, or under common control with the Company and
(ii) would, together with the Company, be classified as the “service recipient”
(as defined in the regulations under Code Section 409A) with respect to the
Grantee. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.
     Section 1.2 “Cause” shall mean (i) any material and uncorrected breach by
the Grantee of the terms of his or her employment agreement with the Company,
including, but not limited to, a violation of Section 13 thereof, (ii) any
willful fraud or dishonesty of the Grantee involving the property or business of
the Company, (iii) a deliberate or willful refusal or failure of the Grantee to
comply with any major corporate policy of the Company which is communicated to
the Grantee in writing or (iv) the Grantee’s conviction of, or plea of nolo
contendere to, any felony if such conviction or plea results in his or her
imprisonment; provided that, with respect to

 



--------------------------------------------------------------------------------



 



clauses (i), (ii) and (iii) above, the Grantee shall have thirty (30) days
following his or her receipt of written notice of the conduct that is the basis
for the potential termination for Cause within which to cure such conduct to
prevent termination for Cause by the Company; provided further that,
notwithstanding the foregoing, in the event that the Grantee is subject to a
definition of “Cause” in his or her employment agreement with the Company that
contains any terms that are more favorable to the Grantee, “Cause” (including
the related cure period) shall include such terms.
     Section 1.3 “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated with respect thereto.
     Section 1.4 “Good Reason” means: (i) a reduction by the Company in the
Grantee’s base salary; (ii) a material reduction in the aggregate program of
employee benefits and perquisites to which the Grantee is entitled (other than a
reduction that generally affects all executives); (iii) a material decline in
the Grantee’s bonus or long term incentive award opportunities (other than a
decline that generally affects all executives); (iv) relocation of the Grantee’s
primary office by more than 50 miles from the location of the Grantee’s primary
office as specified in his or her employment agreement with the Company; or
(v) any material diminution or material adverse change in the Grantee’s title,
duties, responsibilities or reporting relationships. If the Grantee does not
give notice to the Company (as described in the Grantee’s employment agreement
with the Company) within ninety (90) days after an event giving rise to Good
Reason, the Grantee’s right to claim Good Reason termination on the basis of
such event shall be deemed waived. Notwithstanding the foregoing, in the event
that the Grantee is subject to a definition of “Good Reason” in his or her
employment agreement with the Company that is more favorable to the Grantee,
“Good Reason” (including any related notice period) shall have the meaning
described therein.
     Section 1.5 “Payment Amount” means the number of shares of Common Stock, as
certified by the Compensation Committee of the Board, equal to the product of
multiplying:
(i) the Target Restricted Stock Units;
(ii) the Service Vesting Percentage;
(iii) the TSR Multiplier; and
(iv) except for any Grantee who is employed at any time on the effective date of
a Change of Control, a fraction, the numerator of which is the total number of
months (and fractions thereof) in the Performance Period and the denominator of
which is 36.
     Section 1.6 “Peer Companies” shall mean Alpha Natural Resources, Inc., Arch
Coal, Inc., Consol Energy Inc., Foundation Coal Holdings, Inc., International
Coal Group, Inc., James River Coal Co., Massey Energy Co., Peabody Energy
Corporation and Westmoreland Coal Company. The Compensation Committee of the
Board may adjust the Peer Companies as provided in Section 5.8 herein.

2



--------------------------------------------------------------------------------



 



     Section 1.7 “Performance Period” shall mean the period beginning January 1,
2009 and ending on December 31, 2011. In the event that a Change of Control
occurs prior to December 31, 2011, “Performance Period” shall mean the period
beginning January 1, 2009 and ending on the effective date of the Change of
Control.
     Section 1.8 “Person” means an individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.
     Section 1.9 “Plan” means the Patriot Coal Corporation 2007 Long-Term Equity
Incentive Plan, as it may be amended from time to time.
     Section 1.10 “Service Vesting Percentage” means the percentage computed in
accordance with Section 3 hereof.
     Section 1.11 “Subsidiary” means any corporation that (i) is in an unbroken
chain of corporations beginning with the Company if each of the corporations, or
group of commonly controlled corporations, other than the last corporation in
the unbroken chain, then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain and (ii) would, together with the Company, be classified as a “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to the Grantee.
     Section 1.12 “Target Restricted Stock Units” means the number of
hypothetical shares of Common Stock granted to the Grantee as set forth on the
signature page hereof upon the terms and subject to the conditions set forth in
this Agreement.
     Section 1.13 “TSR” means, with respect to any of the Peer Companies or the
Company, the compound growth rate, expressed as a percentage with one decimal
point, in the value of a share of common stock in the company due to stock
appreciation and dividends, assuming dividends are reinvested in common stock of
the company, during the Performance Period. For this purpose, the “Beginning
Stock Price” shall mean the average of the daily closing sales prices on the New
York Stock Exchange Composite Transaction Tape for the period December 1, 2008
through January 30, 2009; and, the “Ending Stock Price” shall mean the average
of the daily closing sales prices on the New York Stock Exchange Composite
Transaction Tape for the trading days in the month of December immediately
preceding the final day of the Performance Period. The TSR is calculated as
follows:
Ending Stock Price + value of dividends paid and
reinvested during the Performance Period

 

Beginning Stock Price
     “TSR Multiplier” means the number set forth below based on the TSR of the
Company relative to the TSR of the Peer Companies, determined by ranking the
performance of the Company and the Peer Companies in order from highest to
lowest based on each of the Company and the Peer Companies’ respective TSR for
the Performance Period.

3



--------------------------------------------------------------------------------



 



                      Company Performance     Target Performance Threshold  
Relative to Peer Companies   TSR Multiplier*
Above Maximum Performance Percentile
  Above 75th Percentile     2.0  
Maximum Performance Percentile
  75th Percentile     2.0  
Target Performance
  55th Percentile     1.0  
Threshold Performance
  35th Percentile     0.5  
Below Maximum Performance Percentile
  Below 35th Percentile     0.0  

 

*   The TSR Multiplier between threshold performance and target performance and
target performance and maximum performance will be interpolated on a
straight-line basis.

Notwithstanding the foregoing,
(i) If a Change of Control occurs prior to December 31, 2011, then the TSR
Multiplier shall be no less than one, without regard to the TSR of the Company
relative to the TSR of the Peer Companies;
(ii) If TSR of the Company is greater than 25% per year compounded annually,
then the TSR Multiplier shall be no less than one, without regard to the TSR of
the Company relative to the TSR of the Peer Companies; and
(iii) If TSR of the Company is negative, then the TSR Multiplier shall be one if
the TSR of the Company relative to the TSR of the Peer Companies is at or above
the 55th percentile, otherwise the TSR Multiplier shall be zero.
ARTICLE 2
GRANT OF TARGET RESTRICTED STOCK UNITS
     Section 2.1 Grant of Target Restricted Stock Units. For good and valuable
consideration, the Company hereby grants to the Grantee the Target Restricted
Stock Units. Each Target Restricted Stock Unit covered by this Agreement
represents, subject to applicable vesting conditions, an unfunded and unsecured
promise of the Company to issue to the Grantee one share of Common Stock, with
such share number adjusted based upon the TSR of the Company relative to the TSR
of each of the Peer Companies during the Performance Period.
     Section 2.2 Transfer Restrictions. At any time prior to the Company’s
issuance of certificates in accordance with Section 4.1 hereof, the Target
Restricted Stock Units or any interest therein cannot be directly or indirectly
transferred, sold, assigned, pledged, hypothecated or otherwise disposed of.
     Section 2.3 No Obligation of Employment or Service. Nothing in this
Agreement or in the Plan shall confer upon the Grantee any right to continue in
the service of the Company or any Subsidiary or Affiliate or interfere with or
restrict in any way the rights of the Company and its Subsidiaries or
Affiliates, which are hereby expressly reserved, to terminate the service of the
Grantee at any time for any reason whatsoever.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
VESTING OF TARGET RESTRICTED STOCK UNITS
     Section 3.1 Service Vesting Percentage. The Service Vesting Percentage
shall be computed as follows: (i) 100% on December 31, 2011, provided that the
Grantee does not incur a Termination of Employment prior to such date; (ii) 100%
on the effective date of a Change of Control; (iii) 100% upon the Grantee’s
Termination of Employment due to death or Disability; and (iv) a pro rata
portion, upon the Grantee’s Termination of Employment by the Company without
Cause or Termination of Employment by the Grantee for Good Reason, equal to a
fraction, the numerator of which is the number of days starting from January 1,
2009 until the date of the Grantee’s Termination of Employment and the
denominator of which is 1095.
     Section 3.2 Effect of Termination of Employment; Forfeiture. Except as
otherwise provided in Section 3.1 hereof, no unvested Target Restricted Stock
Unit shall become vested following the Grantee’s Termination of Employment, and
any unvested Target Restricted Stock Units shall be immediately and
automatically forfeited upon the earlier to occur of (i) Termination of
Employment, or (ii) January 1, 2012.
ARTICLE 4
ISSUANCE OF STOCK
     Section 4.1 Payment of Restricted Stock Units. On (i) a Change of Control
that occurs prior to December 31, 2011 or (ii) as soon as practicable, but in no
event later that January 15, 2012, the Company shall issue to the Grantee (or,
in the event of the Grantee’s death, to his or her estate or beneficiary)
certificates representing the number of shares of Common Stock equal to the
Payment Amount.
     Section 4.2 Conditions to Issuance of Stock Certificates. Shares of Common
Stock that may be issued in accordance with Section 4.1 hereof may be either
previously authorized but unissued shares or issued shares that have been
reacquired by the Company. In accordance with Treasury
Regulation Section 1.409A-2(b)(7)(ii)), if the Administrator reasonably
anticipates that issuing Common Stock in accordance with Section 4.1 will
violate federal securities laws or other applicable laws, the Company will pay
the Payment Amount in the form of cash rather than shares of Common Stock no
later than as required under Section 4.1.
     Section 4.3 Rights as Stockholder. The Grantee shall not be, and shall not
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares of Common Stock corresponding to vested Target Restricted Stock
Units granted hereunder unless and until the certificates representing the
number of shares of Common Stock equal to the Payment Amount are issued in
accordance with Section 4.1. The Grantee shall not be entitled to receive any
dividends paid with respect to the shares of Common Stock with respect to record
dates occurring prior to the date of such issue, and the Grantee shall not be
entitled to vote the shares of Common Stock with respect to record dates for
such voting rights occurring prior to the date of such issue.

5



--------------------------------------------------------------------------------



 



ARTICLE 5
MISCELLANEOUS
     Section 5.1 Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible in any way for any tax consequences to the Grantee
relating to the Target Restricted Stock Units, and the Grantee agrees to be
responsible for any and all taxes with respect to the Target Restricted Stock
Units. The Company shall be entitled to require payment in cash or deduction
from other compensation payable to the Grantee of any sums required by Federal,
state or local law to be withheld with respect to the Target Restricted Stock
Units. The Administrator may, in its discretion and in satisfaction of the
foregoing requirement, allow the Company to withhold shares of Common Stock
issued pursuant to Article 4 (or allow the return of Shares) having a Fair
Market Value equal to the sums required to be so withheld.
     Section 5.2 Administration. The Administrator has the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator in good faith shall be final and
binding upon the Grantee, the Company and all other interested persons. No
member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Target Restricted Stock Units. In its absolute discretion, the Board of
Directors may at any time and from time to time exercise any and all rights and
duties of the Administrator under the Plan and this Agreement.
     Section 5.3 Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address given beneath his or her signature hereto. By a notice
given pursuant to this Section 5.3, either party may hereafter designate a
different address for notices to be given to him, her or it. Any notice that is
required to be given to the Grantee shall, if the Grantee is then deceased, be
given to the Grantee’s personal representative if such representative has
previously informed the Company of his, her or its status and address by written
notice under this Section 5.3. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
     Section 5.4 Titles. Titles and headings are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.
     Section 5.5 Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
     Section 5.6 Applicability of Plan. The shares of Common Stock issued to the
Grantee hereunder shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to such shares. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.

6



--------------------------------------------------------------------------------



 



     Section 5.7 Amendment. This Agreement may be amended only by a writing
executed by the parties hereto that specifically states that it is amending this
Agreement
     Section 5.8 TSR Adjustment. To the extent permissible under Section 162(m)
of the Code, the Compensation Committee of the Board shall have the right to
adjust (i) the companies that compose the Peer Companies or (ii) the calculation
or terms of the TSR with respect to any of the Peer Companies or the Company in
the event of any company stock dividend, stock split, combination or exchange of
shares, recapitalization or other change in the capital structure of the
company, corporate separation or division of the company (including, but not
limited to, a split-up, spin-off, split-off or distribution to company
stockholders other than a normal cash dividend), sale by the company of all or a
substantial portion of its assets (measured on either a stand-alone or
consolidated basis), reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code), rights offering,
partial or complete liquidation, or any other corporate transaction, company
share offering or other event involving the company and having an effect similar
to any of the foregoing. Any such adjustment by the Compensation Committee of
the Board shall be final, binding and conclusive.
     Section 5.9 Dispute Resolution. Any dispute or controversy arising under or
in connection with this Agreement shall be resolved by arbitration. Arbitrators
shall be selected, and arbitration shall be conducted, in accordance with the
rules of the American Arbitration Association. The Company shall pay any legal
fees in connection with such arbitration in the event that the Grantee prevails
on a material element of his or her claim or defense. Notwithstanding anything
in this Section 5.9 to the contrary, payments made under this Section 5.9 that
are provided during one calendar year shall not affect the amount of such
payments provided during a subsequent calendar year, payments under this
Section 5.9 may not be exchanged or substituted for other forms of compensation
to the Grantee, and any such reimbursement or payment will be paid within sixty
(60) days after the Grantee prevails, but in no event later than the last day of
Grantee’s taxable year following the taxable year in which he incurred the
expense giving rise to such reimbursement or payment. This Section 5.9 shall
remain in effect throughout the Grantee’s employment and for a period of five
(5) years following the Grantee’s Termination of Employment.
     Section 5.10 Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
[SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto, effective on the Grant Date.

            GRANTEE   PATRIOT COAL CORPORATION
 
       
 
  By  
 
 
      Richard M. Whiting
 
      Its Chief Executive Officer
 
       
 
       
 
       
Address
       
 
        Grantee’s Taxpayer Identification Number:   Aggregate number of Target
Restricted Stock Units granted hereunder:
                                           

8